Citation Nr: 1614855	
Decision Date: 04/12/16    Archive Date: 04/26/16

DOCKET NO.  12-33 973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to an increased initial disability evaluation for degenerative joint disease of the lumbar spine, currently rated as 10 percent disabling from November 3, 2011 to October 16, 2012, 20 percent disabling from October 16, 2012 to July 23, 2015, and 40 percent from July 23, 2015.
 

REPRESENTATION

Appellant represented by:	Mary Long, Attorney at Law


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

M. Nye, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1956 to October 1957.

This matter comes to the Board of Veterans' Appeals (Board) from a June 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  The RO granted service connection for degenerative disc disease of the lumbar spine and assigned an initial disability rating of 10 percent.  The Veteran appealed the rating assigned to his back disability.  The RO issued rating decisions in November 2012 and January 2016, increasing the assigned rating to 20 and then to 40 percent.

In January 2015, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  In March 2015, the Board remanded the case for further development. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

For the reasons below, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran is currently assigned a disability rating for his service-connected degenerative disc disease under 38 C.F.R. § 4.71a, Diagnostic Code 5242 (2015).  Disabilities characterized under this diagnostic code are rated using the General Rating Formula for Diseases and Injuries of the Spine (General Formula).  Id.  The General Formula requires consideration of neurological findings, to include bladder or bowel impairment.  See 38 C.F.R. § 4.71a, DC 5235-5243, note (1).  

At the January 2015 videoconference hearing, the Veteran testified that he did not experience radiating pain or associated bladder or bowel impairment.  But in February 2015, VA received a letter from the Veteran's attorney explaining that the reason the Veteran answered no to the question about the presence of bowel or bladder impairment is that, at that time, he did not know whether his bladder problems were related to his lower back disability, which was the subject of the hearing.  The attorney attached a separate letter from the Veteran's chiropractor, also dated February 2015.  According to this letter, in the chiropractor's opinion, "the urinary problems he is experiencing are a result of the damage/injury to his lumbar spine, pelvis and sacrum."  The most recent post-remand examination report and medical opinion indicates the absence of associated neurological abnormalities, such as bladder impairment, without addressing the contrary opinion of the Veteran's chiropractor.  

The chiropractor's written opinion raises the possibility that the Veteran could be eligible for an increased rating for neurological abnormalities - i.e., bladder impairment - associated with his service-connected lower back disability.  While the Board regrets the delay, a new medical opinion is needed to address this evidence before it can properly apply the General Rating Formula to the facts of this case.  The case will be remanded to obtain the necessary opinion.  

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Contact the Veteran and request that he identify any additional medical treatment he has received for degenerative disc disease of the lumbar spine.  Take appropriate steps to secure copies of any such treatment reports identified by the Veteran which are not in the record on appeal, to include updated VA treatment records, if any.  Efforts to obtain these records should be memorialized in the Veteran's VA claims folder

2. Provide the physician who examined the Veteran on behalf of VA in July 2015 with access to the appellant's VBMS and Virtual VA electronic claims files.  If the July 2015 examiner is unavailable for any reason, the requested opinion should be obtained from another qualified person.  Before providing the requested opinion, the examiner should review the February 2015 letter of the Veteran's chiropractor indicating the presence of urinary problems related to damage/injury to the Veteran's lumbar spine, pelvis and sacrum.

After reviewing the record and the October 2013 report, the examiner should clarify the nature and severity of any neurological abnormalities, to include bladder impairment and lower extremity symptoms, e.g. radiculopathy, paresthesias, weakness, etc., resulting from the Veteran's service-connected lumbar spine disability.  The examiner should specifically state whether the Veteran has bladder impairment or abnormality associated with his back injury, and, if so, indicate the severity of that impairment.  If a new examination is needed before the examiner can provide the opinion requested, a new examination should be arranged.  The examiner should indicate both the Veteran's subjective symptoms and the objective symptoms noted during the examination.  A rationale should accompany any opinion provided and the rationale should specifically discuss the February 2015 letter of the Veteran's chiropractor.

3. The AOJ must ensure that the above opinion is in compliance with the directives of this remand.  If it is deficient in any manner, the AOJ must implement corrective procedures at once.

4. After undertaking any other development deemed appropriate, the AOJ will readjudicate the issues on appeal.  If the benefits sought are not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and be afforded an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).





